Citation Nr: 0930221	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  03-28 605	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired neuropsychiatric disorder to include as secondary to 
service-connected disorders.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left leg with fracture of the 
tibia and fibula, currently evaluated as 20-percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left thigh with fracture of the 
left femur and shortening of the left leg, currently 
evaluated as 20-percent disabling.

4.  Entitlement to an increased evaluation for dorsolumbar 
paravertebral myositis, currently evaluated as 20-percent 
disabling.

5.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left elbow, currently evaluated 
as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 
1969 and from December 1971 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an April 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted a 20 percent evaluation 
for dorsolumbar paravertebral myositis retroactively 
effective from October 24, 2001.

This appeal also stems from a more recent February 2003 RO 
rating determination that confirmed and continued the 
assigned evaluations for residuals of shell fragment wounds 
(SFWs) of the left thigh with fracture of the left femur and 
shortening of the left leg, the left leg with fracture of the 
tibia and fibula, and left elbow; and for fracture of the 
left mandible; and denied service connection for anxiety 
claimed as a nervous condition to include posttraumatic 
stresss disorder (PTSD) as secondary to service-connected 
conditions.

In March 2006 the Board issued a decision granting another 
claim the Veteran had appealed; specifically, the Board 
increased the rating for the residuals of his left mandible 
fracture from 0 to 10 percent.  The Board, however, remanded 
all of his remaining claims for further development and 
consideration.

Upon completion of that additional development, the Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) in July 2009 continuing to deny all of these 
remaining claims. 


FINDING OF FACT

On August 5, 2009, prior to promulgating a decision in this 
appeal regarding the remaining claims, the Board was notified 
that the Veteran is withdrawing his appeal of these claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In this case at hand, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.




ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


